Citation Nr: 1709908	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-15 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a kidney disorder, diagnosed as focal glomerulosclerosis (FSGS), to include as due to hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified at a Travel Board hearing in March 2013.  The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  In May 2016, the Veteran was notified that the VLJ who presided over his hearing was no longer employed at Board (due to retirement), and offered a hearing before a different VLJ.  That same month, the Veteran indicated that he did not wish to appear at another Board hearing, and requested that the case be considered based on the evidence of record. 

The issue on appeal was previously remanded by the Board in August 2016 in order to afford the Veteran a VA examination regarding his kidney disorder.  This was accomplished, and the claim was readjudicated in an October 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran's kidney disorder, diagnosed as FSGS, was not incurred in service and is not otherwise related to service.
2.  The Veteran is not currently service connected for any disability, to include hypertension.


CONCLUSION OF LAW

The criteria to establish service connection for a kidney disorder, diagnosed as FSGS, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way. 

VA sent the Veteran a pre-adjudicatory letter in January 2010 which addressed the criteria to reopen a service connection claim as well as the criteria to substantiate a service connection claim.  

VA has also met its duty to assist the Veteran in the development of the claim.  The claims file contains service treatment records, post-service private treatment records, the Veteran's statements in support of the claim, and a March 2013 Board hearing transcript (located in Virtual VA).  The Veteran was most recently afforded a September 2016 VA examination, which the Board finds is adequate to decide the claim. 
Further, as noted in the Introduction, the Veteran was provided hearings before a VLJ and that hearing officer carried out his duties as set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103 (c)(2) nor identified any prejudice in the conduct of the hearing.

Based on the foregoing, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  The Veteran's kidney disorder, diagnosed as FSGS, is not a "chronic disease" listed under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Kidney Disorder

Initially, the Board notes that the Veteran is seeking entitlement to service connection on both a direct and secondary basis, by asserting that his current kidney disorder was caused or aggravated by his hypertension.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  However, the Veteran is not currently service connected for any disability, including hypertension.  See August 2015 Board decision (denied service connection for hypertension).  Accordingly, secondary service connection for a kidney disorder is not warranted at this time.

Regarding direct service connection, the Board finds that the Veteran has been diagnosed with FSGS, a kidney disorder.  See May 2010 VA examination report. 

Service treatment records include a March 1984 record where the Veteran was seen for a lump on his left groin area.  He also had an abrasion on his penis.  The Veteran denied any burning sensation with urination or discharge.  The in-service physician assessed the Veteran with chancroid.  In an August 1984 service treatment record, the Veteran was seen for burning during urination.  The Veteran reported seeing blood in his underpants, but reported no discharge.  The Veteran was sent to the lab for urine analysis and the assessment was noted as "GC," (also known as gonorrhea).  In October and November 1985, the Veteran complained of discharge and burning with urination.  The Veteran was provided treatment for gonorrhea and was released in "good condition."  In a September 1985 Report of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's genitourinary system was normal and there was no kidney disorder noted.  In a September 1985 Report of Medical History, completed by the Veteran at service separation, he checked "YES" as to having frequent and painful urination and venereal diseases.  In the notes section, however, it was indicated that the Veteran had frequent and painful urination which had resolved.  It was further indicated that the Veteran had been treated several times for gonorrhea and NSU (Nongonococcal Urethritis).  A kidney disorder was not noted.

The Board has also reviewed post-service private treatment records from Dr. N. L. dated from June 2003 to December 2009.  In a June 2003 treatment note, it was indicated that the Veteran had FSGS diagnosed via biopsy in 1994, which was subsequently treated with steroids.  The treatment, however, was found to be ineffective.  An opinion as to the etiology of the Veteran's FSGS was not provided.

The evidence also includes a May 2010 VA genitourinary examination.  The examiner diagnosed the Veteran with hypertension and FSGS.  During the evaluation, the Veteran stated that he was diagnosed with FSGS in 1994 via biopsy.  He indicated that what led to the biopsy was that he had a physical and on his urinalysis his protein was elevated.  The Veteran underwent treatment with steroids for approximately a year, which did not help the proteinuria.  The examiner acknowledged the presence of blood in the Veteran's urine during service, but stated that the large gap in evidence from the in-service illness (1984) until approximately 2003 meant that such an opinion could not be offered without resorting to mere speculation. 

As addressed in the August 2016 remand, the Board finds that this opinion lacks probative value.  The VA examiner's failure to provide a nexus opinion was not based on the limitations of the medical community at large.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).  

Pursuant to the Board's August 2016 remand, the Veteran was afforded another VA examination in September 2016.  The examiner confirmed a diagnosis of FSGS.  During the evaluation, the Veteran reported that he first found out about his kidney problems in 1992 during a physical examination.  He had a renal biopsy and he was diagnosed with FSGS in 1994.  He was treated with steroids for 1 year without improvement.  He was diagnosed with hypertension in the early 1990s and started on treatment in 1994.  

The September 2016 VA examiner then indicated that the claims file had been reviewed.  She then opined that the Veteran's kidney disorder was less likely than not incurred in service or otherwise caused by service.  In support of this opinion, the examiner stated that the Veteran was seen several times during service for painful urination and hematuria (in 1984 and 1985 mainly) and was diagnosed with urethral chlamydia infections and other NGU infections (STIs), without evidence of any kidney infections.  The examiner further indicated that she was unable to find any evidence of a kidney infection on the urinalysis done at time of those visits, and no proteinuria was seen on a urine analysis at service separation.  Further, the separation physical done in September 1985 indicated that the Veteran was treated for "frequent, painful urination resolved without sequelae, treated several times for GC and NGUs."  According to the examiner, urinalyses are expected to show presence of WBCs at times of isolated urethral infections.  The examiner further stated that there was no medical evidence that the current persistent proteinuria
documented since 2003 and associated with FSGS started during military
service, or soon after separation.  Instead, the Veteran was diagnosed with FSGS ten
years after service separation.  Also, records showed that the Veteran clearly had STIs during service causing dysuria, WBCs, and hematuria and that he did not have kidney infections during service.  After service separation in 1985, the Veteran reported that he saw Dr. N. L. as early as 1986; however, no records were found from this provider until June 2003, where a diagnosis of FSGS was said to have been established by biopsy when he first saw him in 1994.  For these reasons, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by in-service injury, event or illness. 

The Board finds the September 2016 VA opinion to be highly probative as to the etiology of the Veteran's kidney disorder because it is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner conducted a thorough review of the relevant evidence, to include service treatment records and post-service treatment records, and provided supporting rationale. 

Notably, the Veteran has not submitted any competent evidence relating his current kidney disorder to his active service.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

The only opinion of record relating his current kidney disorder to active service is the lay opinion of the Veteran.  He is competent to attest to what he observes or senses, such as blood in his urine or pain with urination.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to provide an opinion regarding the etiology of his current kidney disorder, including FSGS. The Veteran's diagnosis of FSGS is an internal pathology that is beyond his capacity for lay observation.  The Veteran is not a competent witness to render a medical opinion linking his disability to service as he does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Again, he is competent to report his observable symptoms because this requires personal knowledge as it comes through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter such as when his disability resolved or relating his current kidney disorder to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Rather, the medical evidence, specifically the highly probative September 2016 VA opinion, is of greater evidentiary value regarding etiology. 

For these reasons, the Board concludes that the preponderance of the competent and credible evidence weighs against a finding of a nexus between the Veteran's current kidney disorder and service, and the benefit-of-the doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Service connection for a kidney disorder must therefore be denied.

ORDER

Service connection for a kidney disorder, diagnosed as focal glomerulosclerosis, to include as due to a service-connected disability, is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


